FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakiwaka et al. U.S. Patent Application Publication 2019/0107449.
With respect to claims 1 and 4, Wakiwaka teaches a torque detection sensor (torque sensors 1 and 2 surround a shaft S) measuring variation of magnetic permeability by variation of coil impedance in magnetic circuits formed between a core and an object to be detected by energizing coils wound around teeth provided to protrude from the annular core provided around the object to be detected at plural places (detection coils 4 are wound around grooves of insulating bodies 3a and 3b that are around the shaft S, paragraph 22, figures 1A and 1B), wherein a plurality of teeth are provided to protrude in staggered arrangement in the annular core in a circumferential direction (a plurality of cores 5 are attached at regular intervals along each groove of the insulating bodies, paragraph 23-24), the coils are wound around the respective teeth (paragraphs 23-24), and when the respective coils are energized, corresponding teeth are excited to thereby form a plurality of magnetic circuits having an inclination of +45 degrees or −45 degrees with respect to an axial center direction of the object to be detected between the teeth and the facing object to be detected (paragraphs 26-27 and 31-33).
With respect to claim 2, Wakiwaka teaches wherein the coils connected to a same energizing circuit in series are wound around the plural teeth, and the teeth adjacent in the circumferential direction are alternately excited to N-poles and S-poles (paragraph 30).

Allowable Subject Matter
Claims 5-8 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 5, the closest found prior art does not disclose the claimed subject matter of a first torque detection part including a first core, an intermediate core, and a second core, in which a plurality of first teeth formed in the first core in a circumferential direction and a plurality of second teeth formed in the second core in the circumferential direction are stacked through the intermediate core, the first teeth and the second teeth are provided to protrude in the circumferential direction in staggered arrangement, coils are respectively wound around the respective teeth, the teeth are excited by energization to the respective coils, and a plurality of magnetic circuits having an inclination of +45 degrees with respect to an axial center direction are formed between the teeth and the facing object to be detected; and a second torque detection part including a third core, an intermediate core, and a fourth core, in which a plurality of third teeth formed in the third core in the circumferential direction and a plurality of fourth teeth formed in the fourth core in the circumferential direction are stacked through the intermediate core, the third teeth and the fourth teeth are provided to protrude in the circumferential direction in staggered arrangement, coils are respectively wound around the respective teeth, the teeth are excited by energization to the respective coils, and a plurality of magnetic circuits having an inclination of −45 degrees with respect to the axial center direction are formed between the teeth and the facing object to be detected, wherein the first torque detection part and the second torque detection part are stacked through an intermediated core so that the first torque detection part and the second torque detection part are arranged in mirror symmetry with respect to a symmetry plane orthogonal to the axial center direction of the object to be detected as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856


/Freddie Kirkland III/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        10/21/2022